DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution
In view of the appeal brief filed on 01/28/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

Claim Objections
Claim 6 is objected to because of the following informalities:  The claim teaches “the method comprising using a processing circuit to: access a data set…”, but the only step to be performed as part . Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-10 and 12-19 are drawn to apparatus, method, and non-transitory computer-readable medium, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites accesses a data set, the data set comprising a plurality of attributes of a plurality of patients; normalizes attributes of each data in a data set to nominal values; calculates correlations between the attributes of each data in the data set, based on the normalized nominal values of the attributes; generates a first graph of categories and correlations between the categories, each category comprising classified attributes based on predefined rules; generates a second graph of a first attribute selected by a user from the first graph, correlated attributes and the correlations between the first attribute and the correlated attributes, the correlation between the first attribute and each correlated attribute being above a predefined correlation threshold; generates a third graph of statistical distribution of correlated data, based on the values of the first attribute and at least a second attribute selected by the user from the second graph, the correlated data comprising the first attribute 
Independent claim 6 recites the data set comprising a plurality of attributes of a plurality of patients; normalize attributes of each data in the data set to nominal values; calculate correlations between the attributes of each data in the data set, based on the normalized nominal values of the attributes; generate a first graph of categories and correlations between the categories, each category comprising classified attributes based on predefined rules; generate a second graph of a first attribute selected by a user from the first graph, correlated attributes and the correlations between the first attribute and the correlated attributes, the correlation between the first attribute and each correlated attribute being above a predefined correlation threshold; generate a third graph of statistical distribution of correlated data, based on the values of the first attribute and at least a second attribute selected by the user from the second graph, the correlated data comprising the first attribute and at least the second attribute; and display the first, second, and third graphs.
Independent claim 12 recites access a data set comprising a plurality of attributes associated with a plurality of patients; normalize the attributes of each data in a data set to nominal values; calculate correlations between the attributes of each data in the data set, based on the normalized nominal values of the attributes; generate a first graph of categories and correlations between the categories, each category comprising classified attributes based on predefined rules; generate a second graph of a first attribute selected by a user from the first graph, correlated attributes and the correlations between the first attribute and the correlated attributes, the correlation between the first attribute and each correlated attribute being above a predefined correlation threshold; generate a third graph of statistical distribution of correlated data, based on the values of the first attribute and at least a second attribute selected by the user from the second graph, the correlated data comprising the first attribute and at least the second attribute; and display the first, second, and third graphs.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including an “a processor circuit”, “a memory”, and “a display device” (claim 1), “using a processing circuit to: access a data set in a memory” and “a display device” (claim 6), “A non-transitory computer-readable medium comprising a program that, when executed by a processing system, causes the processing system to:” and “on a display device” (claim 12), and “indicator” and “visual property of the correlation indicator” (claims 5, 10, and 18), are additional elements that are recited at a high level of generality (e.g., the “processor circuit” is configured to perform hierarchical data analysis on a data set of a plurality of patients through no more than a 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “non-transitory computer-readable medium comprising a program that, when executed by a processing system, causes the processing system to” perform the claimed functions language is incidental to the instructions executed, and similarly, the “display device” is incidental to the data displayed thereon). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Page 9, lines 7-16, where “And the correlations between the categories are presented in correlation indicators connecting both categories. The correlation indicators of the embodiment are in the form of lines. The thickness of the lines 10 represents the correlation value between categories. Categories with too weak a correlation, that is below a certain threshold, will have no connecting lines. For example, the line between category 02 and category 05 is thinner than the line between category 02 and category 04, which indicates category 02 has a stronger correlation with category 04 than with category 05. The correlation value can be presented also by other visual properties or other shapes of indicators. The visual properties can be color, brightness, filling pattern or others. The shapes can be bars, chains or others.”
Page 11, lines 3-5, where “More attributes related to the first attribute can be involved for statistical distribution analysis and more visual properties of statistical properties, such as intensity and fill-in pattern, can be utilized to represent more combinations of values of the attributes.”
Page 11, lines 29-30, where “A single processor or other unit may fulfill the functions of several items recited in the claims…computer program may be stored/distributed on a suitable medium, such as an optical storage medium or a solid-state medium supplied together with or as part of other hardware, but may also be distributed in other forms, such as via the Internet or other wired or wireless telecommunication systems.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-5, 7-10, and 13-19, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As per claim 1, the claim teaches “the normalized nominal values of the attributes”, but it was the attributes that were previously normalized, not the nominal values – the previous limitation in question directly stating that the processing circuit “normalizes attributes of each data in a data set to 

Claims 2-5, 7-10, and 13-19 depend from and incorporate the specifically rejected claims above while failing to remedy the limitations shown as indefinite; therefore, they are rejected here for similar reasons. 

Response to Arguments
Applicant’s arguments from the response filed on 11/04/2019 have been fully considered and the arguments pertinent to the current rejections will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) “the Examiner cites Brumbaugh's FIG. 4a for disclosing a first graph of categories and their correlations; yet in this assertion, the Examiner repeats the cite to Brumbaugh's FIG. 4a and maintains that this same figure discloses a second graph of correlated attributes and their correlations. Obviously, the same graph cannot be said to illustrate two different graphs, particularly when the claimed second graph is based on a user's selection of an attribute in the first graph.”
The Examiner does not necessarily agree with the other arguments presented in the 11/04/2019 Appeal Brief; however, the present argument is persuasive and for at least this reason the rejections are withdrawn. Note, however, that new and additional rejections and been applied to the claims and for this reason the rejection is made non-final.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form and includes:

U.S. Patent Application Publication 2012/0215455 to Patil (see paragraph 42 and 45); and
U.S. Patent Application Publication 2013/0212508 to Barsoum (see paragraph 48, select plotted data and drill down by clicking the data element).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/ROBERT A SOREY/Primary Examiner, Art Unit 3626